 

Exhibit 10.1 

 

AMENDMENT NO. 1 TO INTERCOMPANY REVOLVING LOAN AGREEMENT

 

This Amendment No. 1 to Intercompany Revolving Loan Agreement (this "Amendment")
is entered into as of August 31, 2017 by and between Apollo Medical Management,
Inc. ("Lender") and Maverick Medical Group, Inc. ("Borrower") with reference to
the following facts:

 

WHEREAS, Lender and Borrower originally entered into that certain Intercompany
Revolving Loan Agreement dated as of November 22, 2016 (the "Original
Agreement"); and

 

WHEREAS, the Original Agreement provided, among other things, for a Commitment
equal to Two Million Dollars ($2,000,000) extended by Lender in favor of
Borrower; and

 

WHEREAS, Borrower has requested that Lender increase the Commitment; and

 

WHEREAS, Lender is willing to increase the Commitment on the terms and
conditions provided for in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.       All terms not defined in this Amendment shall have the meanings
ascribed to them in the Original Agreement.

 

2.       Section 1.3 of the Original Agreement is deleted in its entirety and
replaced with the following: "1.3 "Commitment" shall mean an amount equal to
Three Million Dollars ($3,000,000.00)".

 

3.       Except to the extent expressly provided for herein, all terms and
conditions of the Original Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

  

  MAVERICK MEDICAL GROUP, INC.       By: /s/ Warren Hosseinion   Name: Warren
Hosseinion   Title: Chief Executive Officer       APOLLO MEDICAL MANAGEMENT,
INC.       By: /s/ Mihir Shah   Name: Mihir Shah   Title: Chief Financial
Officer



 



 

 

